DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 16-18, filed 18 October 2022, with respect to the rejection(s) of claim(s) 1-15 under Ejima (U.S. Patent Application Publication 2009/0073316) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference.  See below for further details of the rejection.
Applicant's arguments filed 18 October 2022 have been fully considered but they are not persuasive. 
The Applicant argues that claims 16, 28, and 29 define that the sink device reports two pieces of information: latency information associated with a playback using the first audio mode, and latency information associated with a playback using the second audio mode, which the Applicant argues that Ejima does not disclose.  The Examiner respectfully disagrees.  Ejima discloses in Figs. 15A-15C an example where the audio is reproduced with only one speaker and in Figs. 16A-16C and 17A-17C an example where the audio is reproduced using two speakers.  Figs. 15A-15C describe one mode and Figs. 16A-16C and 17A-17C describe a second mode.  Both examples explain how latency information is acquired and accommodated for in order to synchronize the audio and video data.  Therefore, Ejima meets the claimed limitations and the rejection is maintained.
The Applicant argues that claim 20, which is similar to claim 16, defines a static latency information representing a contribution of the sink device to a total video latency information describing a total latency of a video path, which the Applicant argues that Ejima does not disclose.  The Examiner respectfully disagrees.  The Examiner respectfully disagrees.  Ejima discloses that the source device 400 acquires information of total latency through an up-line and transmits the information of total latency to other devices on an audio transmission path.  The other devices on the audio transmission path transmit audio latency information accumulated in each device together with the video signal total latency information.  The final device on the audio transmission path sends the sum of audio latency as sDa together with video signal total latency (TLv) through the audio transmission path.  The controller 420 detects sDa and TLv only from the final device. If TLv>sDa, the controller 420 adds an extra delay (TLv-sDa) to the final device on the audio transmission path.  Thus, according to the present invention, total latency information of a video signal (delay information) is acquired preliminarily, and the acquired information is transmitted to the device on the audio transmission path through the audio transmission path (paragraphs [0061] - [0063]).  Since the total latency is acquired primarily, it is then considered to be static/fixed as described in paragraph [0107].  Therefore, Ejima meets the claimed limitations and the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ejima (U.S. Patent Application Publication 2009/0073316).
Regarding claim 16, Ejima discloses a sink device, wherein the sink device is configured to receive audio data via a digital media interface, 20 wherein the sink device is configured to decode the received audio data, to acquire decoded audio data, and wherein the sink device is configured to output the decoded output data (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150); 25 wherein the sink device is configured to report a device-individual latency information which comprises latency information associated with a playback using the first audio mode and latency information associated with a playback using a second audio mode, in response to a request from a 30source device, and wherein the sink device is configured to negotiate a decoding latency or a playback latency associated with the second audio mode with a source device (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0117]-[0119] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier – Fig. 16C = times are negotiated because the source device has a maximum delay time; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150 – Fig. 17C = times are negotiated because the source device has a maximum delay time).  
Regarding claim 17, Ejima discloses all of the limitations as previously discussed with respect to claim 16 including that wherein the sink device is configured to provide a latency span information describing a span of possible 5decoding latency values or playback latency values to the source device, or to provide a latency list information describing one or more possible decoding latency values or playback latency values to the source device; and 10 wherein the sink device is configured to receive a latency selection message from the source device and to set a decoding latency or playback latency in response to the latency selection message (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0117]-[0119] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150).  
Regarding claim 18, Ejima discloses all of the limitations as previously discussed with respect to claim 16 including that 15wherein the sink device is configured to provide a contribution to a total audio latency information describing a total latency of an audio path for a first audio mode or describing an average total latency of the audio path 20over a plurality of audio modes, wherein the contribution to the total audio latency information is different from the latency information associated with a playback using a second audio mode (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0117]-[0119] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150).  
Regarding claim 19, Ejima discloses all of the limitations as previously discussed with respect to claim 16 including that wherein the contribution to a total audio latency information provided by the sink device is equal to the latency information associated with a playback 30using the first audio mode (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0117]-[0119] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150).  
Regarding claim 20, Ejima discloses a sink device, wherein the sink device is configured to receive video data via a digital 35media interface, - 108 -Attorney File No. 110971-9510.US01 wherein the sink device is configured to render the received video data (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0061] - [0063] - the source device 400 acquires information of total latency through an up-line and transmits the information of total latency to other devices on an audio transmission path - the other devices on the audio transmission path transmit audio latency information accumulated in each device together with the video signal total latency information - the final device on the audio transmission path sends the sum of audio latency as sDa together with video signal total latency (TLv) through the audio transmission path - the controller 420 detects sDa and TLv only from the final device. If TLv>sDa, the controller 420 adds an extra delay (TLv-sDa) to the final device on the audio transmission path - thus, according to the present invention, total latency information of a video signal (delay information) is acquired preliminarily, and the acquired information is transmitted to the device on the audio transmission path through the audio transmission path; paragraph [0107] – the total latency TLv parameter is fixed; paragraphs [0117]-[0119] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150); wherein the sink device is configured to report a device-individual latency information which comprises 5 static latency information representing a contribution of the sink device to a total video latency information describing a total latency of a video path or describing an average total latency of the video path over a plurality of video modes (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0117]-[0119] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150); and 10 latency information representing an actual latency of a rendering of video data, wherein the contribution to the total video latency information is different 15from the latency information representing the actual latency of a rendering of video data (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0117]-[0119] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150).  
Regarding claim 21, Ejima discloses all of the limitations as previously discussed with respect to claim 20 including that wherein the static latency information representing the contribution to the total video latency information is different from the latency information representing the actual latency of a rendering of video data in a way that the static latency information representing the contribution to the 25total video latency information represents a video latency of the sink device when using a standard video mode for rendering the video data, and the latency information representing the actual latency of a 30rendering of video data represents a video latency of the sink device for a currently used video mode for rendering the video data (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0117]-[0119] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150).   
Regarding claim 22, Ejima discloses all of the limitations as previously discussed with respect to claim 20 including that 35wherein the device-individual latency information reported by the sink device also comprises - 109 -Attorney File No. 110971-9510.I JSO1 latency information associated with an audio playback using a first audio mode (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system); and/or 5average latency information associated with an audio playback using a plurality of different modes; and/or latency information associated with a passthrough of audio information for the second audio mode (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system).  
Regarding claim 23, Ejima discloses all of the limitations as previously discussed with respect to claim 20 including that wherein the sink device is configured to provide a contribution to a total audio latency information describing a total latency of an audio path for a 15first audio mode or describing an average total latency of the audio path over a plurality of audio modes, wherein the contribution to the total audio latency information is different from the latency information associated with a passthrough of audio 20information for the second audio mode (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0117]-[0119] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150).  
Regarding claim 24, Ejima discloses all of the limitations as previously discussed with respect to claim 20 including that wherein the sink device is configured to provide the device-individual 25latency information such that the device-individual latency information reported by the sink device comprises a latency information associated with a forwarding of audio data from a first digital media interface to a second digital media interface (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0117]-[0119] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150).  
Regarding claim 25, Ejima discloses 30a method for providing audio data and video data on one or more digital media interfaces, wherein the method comprises automatically adjusting a time alignment between a provision of audio data and a provision of video data based on 35an information about a latency of an audio path and based on an information about a latency of a video path,Attorney File No. 110971-9510.US01 wherein the method comprises: acquiring an encoded video representation, 5 decoding the encoded video representation, to acquire a decoded video representation, and providing the video data, such that the video data represent the 10decoded video representation, and wherein the method comprises selectively delaying the decoding of the encoded video representation based on the information about the latency of the audio path and the information about the latency of the video path, and 15 wherein the method comprises acquiring the information about the latency of the audio path using an audio delay information which is acquired from an audio 20playback device via one of the one or more digital interfaces, and/or acquiring the information about the latency of the video path using a video delay information which is acquired from a video rendering device via one of the one or more digital interfaces (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system).  
Regarding claim 26, Ejima discloses a method for operating a sink device, wherein the method comprises receiving audio data via a digital media interface, 30 wherein the method comprises decoding the received audio data, to acquire decoded audio data, and wherein the method comprises outputting the decoded output data (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0117]-[0119] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150);35 - 111 -Attorney File No. 110971-9510.US01wherein the method comprises reporting a device-individual latency information which comprises latency information associated with a playback using the first audio mode and latency information associated with a playback using a second audio mode, in response to a request from a 5source device, and wherein the method comprises negotiating a decoding latency or a playback latency associated with the second audio mode with a source device (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150).  
Regarding claim 27, Ejima discloses a method for operating a sink device, wherein the method comprises receiving video data via a digital media interface, 15 wherein the method comprises rendering the received video data wherein the method comprises reporting a device-individual latency information which comprises 20 latency information representing a contribution of the sink device to a total video latency information describing a total latency of a video path or describing an average total latency of the video path over a plurality of video modes (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0117]-[0119] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150); and 25 latency information representing an actual latency of a rendering of video data, wherein the contribution to the total audio latency information is different 30from the latency information representing the actual latency of a rendering of video data (Figs. 15A-15C; Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0117]-[0119] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150).  
Regarding claim 28, Ejima discloses a source device for providing audio data and video data on one or more digital media interfaces,35 - 112 -Attorney File No. 110971-9510.US01wherein the source device is configured to automatically adjust a time alignment between a provision of audio data and a provision of video data based on an information about a latency of an audio path and based on an information about a latency of a video path, 5wherein the source device is configured to negotiate a decoding latency with an audio playback device, and to adjust the time alignment in dependence on the negotiated decoding latency (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time).  
Regarding claim 29, Ejima discloses 10a source device for providing audio data and video data on one or more digital media interfaces, wherein the source device is configured to automatically adjust a time alignment between a provision of audio data and a provision of video data based on an information about a latency of an 15audio path and based on an information about a latency of a video path (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time); and to negotiate a decoding latency with an audio playback device, and to adjust the time alignment in dependence on the negotiated decoding 20latency (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time); and to acquire a latency span information describing a span of possible latency values from the audio playback device, or to acquire a latency list information describing one or more possible latency values from the audio 25playback device (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time); and to select a desired latency value on the basis of the latency span information or the latency list information such that the desired latency value fits an information about the latency of the video path (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time); and30 to instruct the audio playback device to use the desired latency value (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time); and to adjust the time alignment in dependence on the selected desired audio playback latency value (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system).  
Regarding claim 30, Ejima discloses a method for providing audio data and video data on one or more digital media interfaces, comprising automatically adjusting a time alignment between a provision of audio data 5and a provision of video data based on an information about a latency of an audio path and based on an information about a latency of a video path (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time); negotiating a decoding latency with an audio playback device, and to adjust the time alignment in dependence on the negotiated decoding latency (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time).  
Regarding claim 31, Ejima discloses a method for providing audio data and video data on one or more digital media interfaces, comprising automatically adjusting a time alignment between a provision of audio data 15and a provision of video data based on an information about a latency of an audio path and based on an information about a latency of a video path (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time); negotiating a decoding latency with an audio playback device, and to adjust the time alignment in dependence on the negotiated decoding latency (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time);20 acquiring a latency span information describing a span of possible latency values from the audio playback device, or acquiring a latency list information describing one or more possible latency values from the audio playback device (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time); and 25 selecting a desired latency value on the basis of the latency span information or the latency list information such that the desired latency value fits an information about the latency of the video path; and 30instructing the audio playback device to use the desired latency value; and adjusting the time alignment in dependence on the selected desired audio playback latency value (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time).  
Regarding claim 32, Ejima discloses 35a non-transitory digital storage medium having stored thereon a computer program for performing the method for providing audio data and video data on one or more- 114 -Attorney File No. 110971-9510.US01 digital media interfaces according to claim 25 (see the rejection for claim 25 above) when said computer medium is run by a computer (Fig. 3; paragraph [0069] – a system controller 15 for controlling the entire operation of the source device 100, a RAM 17 serving as a work area, and a ROM 19 for storing specified information).  
Regarding claim 33, Ejima discloses a non-transitory digital storage medium having stored thereon a computer program 5for performing the method for operating a sink device according to claim 26 (see the rejection for claim 26 above) when said computer medium is run by a computer (Fig. 3; paragraph [0069] – a system controller 15 for controlling the entire operation of the source device 100, a RAM 17 serving as a work area, and a ROM 19 for storing specified information).  
Regarding claim 34, Ejima discloses a non-transitory digital storage medium having stored thereon a computer program for performing the method for operating a sink device according to claim 27 (see the rejection for claim 27 above) when 10said computer medium is run by a computer (Fig. 3; paragraph [0069] – a system controller 15 for controlling the entire operation of the source device 100, a RAM 17 serving as a work area, and a ROM 19 for storing specified information).  
Regarding claim 35, Ejima discloses a non-transitory digital storage medium having stored thereon a computer program for performing the method for providing audio data and video data on one or more digital media interfaces according to claim 30 (see the rejection for claim 30 above) when said computer medium is run 15by a computer (Fig. 3; paragraph [0069] – a system controller 15 for controlling the entire operation of the source device 100, a RAM 17 serving as a work area, and a ROM 19 for storing specified information).  
Regarding claim 36, Ejima discloses a non-transitory digital storage medium having stored thereon a computer program for performing the method for providing audio data and video data on one or more digital media interfaces according to claim 31 (see the rejection for claim 31 above) when said computer medium is run 20by a computer (Fig. 3; paragraph [0069] – a system controller 15 for controlling the entire operation of the source device 100, a RAM 17 serving as a work area, and a ROM 19 for storing specified information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ejima (U.S. Patent Application Publication 2009/0073316) in view of Russell (U.S. Patent Application Publication 2013/0268980).
Regarding claim 1, Ejima discloses a source device for providing audio data and video data on one or more digital media interfaces, 5wherein the source device is configured to automatically adjust a time alignment between a provision of audio data and a provision of video data based on an information about a latency of an audio path and based on an information about a latency of a video path (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system),10 wherein the source device is configured to acquire an encoded video representation, 15and to provide the video data, such that the video data represent the encoded video representation (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system), and 20wherein the source device is configured to selectively delay the decoding of the encoded video representation based on the information about the latency of the audio path and the information about the latency of the video path (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system; the decoding is delayed downstream based upon the time added to the streams by the source device), 25wherein the source device is configured to acquire the information about the latency of the audio path using an audio delay information which is acquired from an audio playback device via one of the one or more digital interfaces (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system), and/or 30wherein the source device is configured to acquire the information about the latency of the video path using a video delay information which is acquired from a video rendering device via one of the one or more digital interfaces (Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system).  However, Ejima fails to disclose wherein the source device is configured to decode the encoded video representation, to acquire a decoded video representation.
Referring to the Russell reference, Russell discloses a source device for providing audio data and video data on one or more digital media interfaces, wherein the source device is configured to decode the encoded video representation, to acquire a decoded video representation (Fig. 12 – latency compensator 1238; paragraph [0090] – the latency compensator 1238 may be implemented as a variable buffer for delaying the master element-sided video contents – the A/V synchronizer may consider a frame ID of the slave element 112 in the synchronization in addition to a local frame ID – furthermore, it may delay, by means of the latency compensator 1238, the video decoding of the master element 110 by the traveling time of the MOST transmission over the network 120 and for balancing jitter effects in a dynamic manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the source device decode the encoded video representation, to acquire a decoded video representation as disclosed by Russell in the device disclosed by Ejima in order to allow the source device to control the synchronization of the audio and video data.
Regarding claim 2, Ejima in view of Russell discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the source device is configured to negotiate a decoding latency with an audio playback device, and to adjust the time alignment in dependence on the negotiated decoding latency (Ejima: Fig.15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time; Russell: Fig. 12 – latency compensator 1238; paragraph [0090] – the latency compensator 1238 may be implemented as a variable buffer for delaying the master element-sided video contents – the A/V synchronizer may consider a frame ID of the slave element 112 in the synchronization in addition to a local frame ID – furthermore, it may delay, by means of the latency compensator 1238, the video decoding of the master element 110 by the traveling time of the MOST transmission over the network 120 and for balancing jitter effects in a dynamic manner).  
Regarding claim 3, Ejima in view of Russell discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that wherein the source device is configured to acquire a latency span information describing a span of possible latency values from the audio 10playback device, or to acquire a latency list information describing one or more possible latency values from the audio playback device, and wherein the source device is configured to select a desired latency value on the basis of the latency span information or the latency list information (Ejima: Fig.15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time); and 15wherein the source device is configured to instruct the audio playback device to use the desired latency value (Ejima: Fig.15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time); and wherein the source device is configured to adjust the time alignment in 20dependence on the selected desired audio playback latency value (Ejima: Fig.15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time).  
Regarding claim 4, Ejima in view of Russell discloses all of the limitations as previously discussed with respect to claims 1-3 including that wherein the source device is configured to verify whether the audio 25playback device uses the selected desired latency value, as instructed, and wherein the source device is configured to consider a default latency value if the audio playback device fails to use the selected desired latency value (Ejima: Fig.15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time, which is also the default latency).  
Regarding claim 5, Ejima in view of Russell discloses all of the limitations as previously discussed with respect to claims 1-3 including that 30wherein the source device is configured to receive a latency negotiation request comprising a latency span information describing a span of possible latency values from the audio playback device, or comprising a 35latency list information describing one or more possible latency values from the audio playback device, and - 103 -Attorney File No. 110971-9510.US01 wherein the source device is configured to select a desired latency value on the basis of the latency span information or the latency list information (Ejima: Fig.15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system = times are negotiated because the source device has a maximum delay time, which is also the default latency).  
Regarding claim 6, Ejima in view of Russell discloses all of the limitations as previously discussed with respect to claim 1 including that 5wherein the source device is configured to discover a topology of a connection between the source device and an audio playback device and also of a connection between the source device and a video rendering 10device, in order to acquire a topology information, and wherein the source device is configured to adjust the time alignment in dependence on the topology information (Ejima: Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system).  
Regarding claim 7, Ejima in view of Russell discloses all of the limitations as previously discussed with respect to claim 1 including that 15wherein the source device is configured to acquire a total audio latency information describing a total latency of an audio path for a first audio mode or describing an average total latency of the audio path over a plurality of 20audio modes, and/or wherein the source device is configured to acquire a total video latency information describing a total latency of a video path for a first video mode or describing an average total latency of the video path over a plurality of 25video modes (Ejima: Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system).  
Regarding claim 8, Ejima in view of Russell discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the source device is configured to query a plurality of individual 30devices for device-individual latency information (Ejima: Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150).  
Regarding claim 9, Ejima in view of Russell discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the source device is configured to determine the information about 35the latency of the video path - 104 -Attorney File No. 110971-9510.US01 using a summation of device-individual current video latency information, if device-individual current video latency information is available to the source device for the video rendering device and all devices between the source device and the video rendering device 5and/or using a total video latency information describing a total latency of 10a video path for a first video mode or describing an average total latency of the video path over a plurality of video modes, a latency information describing a contribution of the video 15rendering device to the total video latency information, and a current video latency information of the video rendering device, 20if the total video latency information, the latency information describing a contribution of the video rendering device to the total video latency information and the current video latency information of the video rendering device is available to the source device but some device-individual current video latency information is 25unavailable to the source device (Ejima: Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150); and/or using the total video rendering information if the total video rendering information is available to the source device but the current video latency information of the video rendering device is 30unavailable to the source device (Ejima: Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150).  
Regarding claim 10, Ejima in view of Russell discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the source device is configured to determine the information about 35the latency of the audio path - 105 -Attorney File No. 110971-9510.US01 using a summation of device-individual passthrough latency information associated with a passthrough of audio information for the second audio mode, if device-individual passthrough latency information is available for all devices between the source device 5and the audio playback device (Ejima: Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150); and/or using a total audio latency information describing a total latency of an audio path for a first audio mode or describing an average total latency of the audio path over a plurality of audio modes (Ejima: Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150); and/or 10using a summation of any known or estimated audio latency information of devices in an audio path between the source device and the audio playback device (Ejima: Figs. 16A-16B and Figs. 17A and 17B; paragraphs [0120]-[0135] – Embodiment 3 – this embodiment is different from embodiment 2 in that a repeater is inserted in the audio transmission path - Figs. 16A, 16B and 16C show a system configuration of the present embodiment, respectively - a sink device 140 as a digital TV is connected to a source device 100 as a DVD player via the repeater 110 as a multi-channel amplifier; paragraphs [0136]-[0143] - Embodiment 4 - this embodiment explains an example in which the concept of the invention is applied to a configuration in which a source device and a sink device are connected each other and an audio transmission path is separated to plural paths with an amplifier connected to one of the separated paths - a source device (DVD player) 100, a sink device (multi-channel amplifier) 150, and a sink device (digital TV) 140 are connected through HDMI - Fig. 17A shows an example in which the source device 100 does not add the extra delay to the audio signal - the source device 100 transmits information of the video signal total latency TLv (80 ms) to the sink device 140 as additional information of the audio signal 300 through EDID line - at the same time, the source device 100 adds the audio signal cumulative delay time sDa (0 ms) to the audio signal 300, and transmits the result to the sink device 140 and the sink device 150).  
Regarding claim 11, Ejima in view of Russell discloses all of the limitations as previously discussed with respect to claim 1 including that 15wherein the source device is configured to correct an information about the latency of the audio path acquired using the total audio latency information using latency information associated with a playback using the first audio 20mode and using latency information about a latency associated with a passthrough of audio information for the second audio mode (Ejima: Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system).  
Regarding claim 12, Ejima in view of Russell discloses all of the limitations as previously discussed with respect to claim 1 including that 25wherein the source device is configured to select a determination rule for a determination of the information about the latency of the video path in dependence on an amount of information available to the source (Ejima: Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system).  
Regarding claim 13, Ejima in view of Russell discloses all of the limitations as previously discussed with respect to claims 1 and 12 including that wherein the source device is configured to determine a delay to be applied in the provision of audio data and/or a delay to be applied in the provision of the video data in dependence on the information about the latency of the video path and in dependence on the information about the latency of the 35audio path (Ejima: Figs. 15B and 15C; paragraph [0117] – Figs. 15B and 15C show examples with a source device 100 to which the concept of the present invention is applied – the source device 100 can acquire the audio signal cumulative delay time in addition to the video signal total latency TLv through EDID line, and further add these pieces of information to the audio signal – Fig. 15B shows the source device 100 having the function of the controller 420 in Fig. 1 with an extra delay added to the source device 100 -  FIG. 15C shows an example in which the function of the controller 420 in FIG. 1 is dispersed into the source device 100 and the sink device 140 and the extra delay is also dispersed into the source device 100 and the sink device 140; paragraph [0118] - in FIG. 15B, the source device 100 acquires the audio signal latency La (10 ms) in addition to the video signal total latency TLv (80 ms) from the sink device 140 through EDID line - hence, the source device 100 can calculate the extra delay (70 ms) from the acquired information and produce the audio signal which is delayed by the extra delay (70 ms) - because of the extra delay, the source device 100 transmits the audio signal cumulative delay time sDa as 70 ms, as additional information of the audio signal 300 - the sink device 140 can recognize that the video signal total latency is 80 ms, and that the audio signal cumulative delay time is 70 ms - further, the sink device 140 can recognize that the latency of the decoder 152 is 10 ms and hence the audio signal total latency is 80 ms, and that further delay process is not necessary - thus, the Lip-sync can be corrected in the system; paragraph [0119] - Fig. 15C is similar to FIG. 15B - however, the extra delay in the source device 100 is limited to 40 ms - the source device 100 delays the audio signal by the extra delay of 40 ms and outputs it - due to the extra delay, the source device 100 adds the audio signal cumulative delay time sDa as 40 ms to the audio signal 300, and transmits it – the sink device 140 can recognize the video signal total latency TLv (80 ms), the audio signal cumulative delay time sDa (40 ms) and the latency (10 ms) of the decoder 152 - hence, the sink device 140 can recognize that the difference in delay time of a video signal and an audio signal is 30 ms - accordingly, the sink device 140 processes the extra delay of 30 ms in the audio delay unit 151 - as a result, in both video signal and audio signal, the total delay time is corrected to 80 ms, so that the Lip-sync can be corrected in the system).  
Regarding claim 14, Ejima in view of Russell discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the source device is configured to also allow for an adjustment of the time alignment using a user interface (Ejima: Fig. 23; paragraph [0180] – Fig. 23 shows the format of additional information, such as latency information, additionally defined according to General user data format).  
Regarding claim 15, Ejima in view of Russell discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the source device is configured to communicate with the audio playback device and/or the video rendering device and/or one or more 10devices between the source device and the audio playback device and/or one or more devices between the source device and the video rendering device using an additional link, which is separate from the one or more digital media interfaces, to acquire latency information from the one or more devices (Ejima: paragraph [0061] – the source device 400 inquires total latency of a video signal (sum of latency of devices on the video transmission path) through the video transmission path, with command sequence in IEEE1394, or with EDID (Extended Display Identification Data) in HDMI (High-Definition Multimedia Interface)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER R JONES/Primary Examiner, Art Unit 2481       
                                                                                                                                                                                                 November 2, 2022